
	

113 HR 5190 IH: Ukraine Security Assistance Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5190
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Mr. Gerlach (for himself, Ms. Kaptur, Mr. Levin, Ms. Slaughter, Mr. Joyce, Mr. Tiberi, Mr. Renacci, Mr. Pascrell, Mr. Marino, Mr. Stivers, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Armed Services and Select Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize assistance for Ukraine, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ukraine Security Assistance Act of 2014.
		2.Security assistance for Ukraine
			(a)In generalNotwithstanding any other provision of law limiting the assistance to be provided under this
			 section, beginning on the date following the date of completion of the
			 assessment required by subsection (b), the President is authorized to
			 provide to the Government of Ukraine upon that Government's request, as
			 appropriate and in a manner consistent with the capabilities and needs of
			 the armed forces of Ukraine identified in such assessment, the following
			 defense articles, services, and training:
				(1)Weapons and ammunition, as identified in such assessment.
				(2)Night navigation equipment.
				(3)Mine Resistant Ambush Protected vehicles.
				(4)High Mobility Multipurpose Wheeled Vehicles.
				(5)Inflatable boats.
				(6)Body armor.
				(7)Fire control, range finder, optical and guidance and control equipment.
				(8)Explosive disposal and improvised explosive device detection equipment.
				(9)Mine detection equipment.
				(10)Chemical, biological, radiation, and nuclear detection, testing, and protection equipment.
				(11)Communications, logistic, combat support, medical equipment, rations, specialized equipment, and
			 other defense articles, services, and training requested by the Government
			 of Ukraine that the President determines to be appropriate.
				(b)Required assessmentNo later than 15 days after the date of the enactment of this Act, the Secretary of Defense shall
			 conduct an assessment, or complete any ongoing assessment, of the
			 capabilities and needs of the armed forces of Ukraine and shall ensure
			 that it includes—
				(1)an assessment of the releasability of the equipment set forth in subsection (a), equipment
			 requested by the Government of Ukraine, or equipment that may foreseeably
			 be requested based on the current state of the armed forces of Ukraine;
			 and
				(2)an assessment of the need for, appropriateness of, and force protection concerns of any United
			 States military advisors to be made available to the armed forces of
			 Ukraine.
				(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of State $100,000,000 for fiscal year 2015
			 to carry out the activities set forth in subsection (a).
			(d)Authority for use of fundsThe funds made available pursuant to subsection (c) for the provision of defense articles,
			 services, and training may be used to procure such assistance from the
			 United States Government or other appropriate sources.
			(e)Provision of assessment to CongressNot later than 7 days following the completion of the assessment required by subsection (b), the
			 President shall provide such assessment to the appropriate congressional
			 committees.
			3.Sense of Congress on intelligence sharing with UkraineIt is the sense of Congress that the President, subject to the discretion of the President so as to
			 protect sources and methods of intelligence collection and to protect the
			 capabilities of the intelligence community and the United States Armed
			 Forces, should—
			(1)provide the Government of Ukraine with appropriate intelligence and other information to assist the
			 Government of Ukraine—
				(A)to determine the location, strength, and capabilities of the military and intelligence forces of
			 the Russian Federation located on the eastern border of Ukraine and within
			 the territorial borders of Ukraine, including Crimea; and
				(B)to respond effectively to further aggression by military and intelligence forces of the Russian
			 Federation;
				(2)take steps to ensure that such intelligence information is fully and appropriately protected from
			 further disclosure, including limiting, as appropriate, the provision and
			 nature of such intelligence information;
			(3)provide, within 7 days of provision of intelligence information to the Government of Ukraine, a
			 report to the appropriate congressional committees detailing the
			 disclosure; and
			(4)provide, within 7 days of receipt of a request for intelligence information from the Government of
			 Ukraine, a report to the appropriate congressional committees detailing
			 the request.
			4.Major non-NATO ally status for Ukraine
			(a)In generalDuring the period in which Ukraine meets the criteria set forth in subsection (b), notwithstanding
			 any other provision of law, for purposes of the transfer or possible
			 transfer of defense articles or defense services under the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.), the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.), or any other provision of law, Ukraine shall be
			 treated as though it were designated a major non-NATO ally (as defined in
			 section 644(q) of the Foreign Assistance Act of 1961 (22 U.S.C. 2403(q))).
			(b)Criteria for treatment as a major non-NATO allyIn order to be treated as a major non-NATO ally pursuant to subsection (a), Ukraine must—
				(1)have a democratically elected government that came to power pursuant to free and fair elections;
				(2)cooperate fully with the United States on matters of mutual security concern, including
			 counterterrorism matters; and
				(3)respect the political and legal rights of its citizens, including maintaining the right of its
			 citizens to democratically elect their government.
				(c)ReportNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the
			 President shall provide to the appropriate congressional committees a
			 report assessing whether Ukraine should continue to be treated, for
			 purposes of the transfer or possible transfer of defense articles or
			 defense services, as a major non-NATO ally and whether the treatment
			 should be expanded or reduced.
			5.Expanded security force training, assistance and defense cooperation with Ukraine
			(a)Expanded training and assistanceThe President shall take steps, consistent with the President's responsibility as Commander in
			 Chief, to substantially increase, within one year after the date of the
			 enactment of this Act—
				(1)the military-to-military interactions of United States Armed Forces with the armed forces of
			 Ukraine, including specifically utilizing the National Guard State
			 Partnership Program and increasing the current tempo of military exercises
			 and training efforts and exchanges with such armed forces; and
				(2)United States and NATO security assistance to Ukraine.
				(b)Bilateral and multilateral defense cooperation agreementsNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in
			 coordination with the Secretary of Defense, shall seek to enter into
			 negotiations with Ukraine to establish new, or strengthen existing,
			 bilateral and multilateral defense cooperation agreements, including
			 agreements related to cyber defense cooperation.
			(c)ReportNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the President shall submit to the appropriate congressional committees a
			 report detailing the specific efforts being undertaken and planned to be
			 undertaken by the United States Government to implement the increased
			 military-to-military interactions and security assistance required by
			 subsection (a) and to undertake the negotiations required by subsection
			 (c).
			6.DefinitionIn this Act, the term appropriate congressional committees means—
			(1)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Armed
			 Services, and the Select Committee on Intelligence of the Senate; and
			(2)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Armed Services,
			 and the Permanent Select Committee on Intelligence of the House of
			 Representatives.
			
